Citation Nr: 0317424	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  95-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
rheumatoid arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from January 1955 to July 
1957.

The appeal arises from a rating decision dated in September 
1994 in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida denied a 
compensable rating for rheumatoid arthritis.  The veteran 
subsequently perfected an appeal of that decision.  

A hearing was held at the Board of Veterans' Appeals (Board) 
in Washington, D.C., in July 1997.  At that hearing, the 
veteran raised the new issue of entitlement to a TDIU. 

In October 1997 the Board remanded this case to the RO for 
additional development of the evidence including a current VA 
orthopedic examination.  The newly raised issue of 
entitlement to a TDIU was referred to the RO for appropriate 
action.

Due to a change of address jurisdiction of the veteran's 
claims folder was charged to VARO in Montgomery, Alabama.

While in remand status he perfected an appeal regarding the 
denial of entitlement to TDIU by the RO in July 1999.  

Due to the fact that the Veterans Law Judge that held the 
July 1997 hearing subsequently left the Board, the veteran 
was offered a new hearing which was held in December 2002 
before the undersigned Acting Veterans Law Judge sitting at 
the RO in Montgomery, Alabama.  The hearing transcript is on 
file.

The case is once more before the Board for appellate 
consideration.   

The Board recognizes that service connection for rheumatoid 
arthritis has been in effect since July 24, 1957 and is 
protected under 38 C.F.R. § 3.957.  Significantly, an 
authorized September 1992 VA rheumatology examination report 
and subsequently dated pertinent VA examination reports fail 
to show findings supporting a diagnosis of rheumatoid 
arthritis.  Rather, the medical specialist in September 1992 
opined that the diagnostic workup presented findings 
compatible with fibromyalgia.  

Accordingly, the Board concludes that the implied, and 
intertwined, issue of entitlement to service connection for 
fibromyalgia raised by the medical record is referred to the 
RO for formal adjudicatory action and any development deemed 
necessary.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5107A and 
5017 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The record lacks compliance with adequate 
notice and consideration of VCAA as well as the holding in 
Quartuccio. 

Importantly, the Board recognizes that while the record 
contains a recently dated (February 2002) VA orthopedic 
examination report with respect to service-connected 
rheumatoid arthritis, the issue of entitlement to a TDIU 
remains unresolved, clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The veteran maintains that his other service-connected 
disabilities consisting of schizophrenia and asthma with 
bronchitis significantly contribute to his unemployability 
status.  Therefore, the Board is of the opinion that thorough 
and contemporaneous VA psychiatric and pulmonary examinations 
should be conducted to ascertain the current extent and 
degree of severity of service-connected schizophrenic 
reaction, paranoid type and asthma with bronchitis.  

Also, at the December 2002 Travel Board hearing the veteran 
indicated that there are outstanding treatment records that 
might be helpful to his claims.  Specifically, he noted 
recently seeing a private physician, Dr. Peter Story in 
Tuskegee, Alabama for pain medication.  He also indicated the 
possibility of outstanding VA treatment records.  The RO 
should obtain all outstanding pertinent private and VA 
medical records in support of the veteran's claims.  See Dunn 
v. West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claims and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all VA and non-VA 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated 
him for service-connected rheumatoid 
arthritis, schizophrenia and asthma with 
bronchitis since approximately July 1997 
to the present to include treatment for 
Dr. Story and Dr. Raj as noted by him at 
the December 2002 Travel Board hearing.  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified. 
 
When the veteran responds, obtain records 
from each health care provider the 
veteran identifies.  If these records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
what efforts were made to obtain them.

3.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 

4.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.  

5.  The RO should arrange for a VA 
special psychiatric examination, on a fee 
basis if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of service-connected 
paranoid schizophrenia.  

The claims files, a separate copy of this 
Remand and a copy of the criteria under 
Diagnostic Code 9203-9440 (2002) must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
medical specialist must be requested to 
annotate the examination report that the 
claims files was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by schizophrenia.  If there are other 
psychiatric disorders found, in addition 
to schizophrenia, the examiner should 
specify which symptoms are associated 
with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
schizophrenia is or are found on 
examination, the examiner should offer an 
opinion as to whether such disorder is 
causally or etiologically related to 
schizophrenia, and, if not so related, 
whether the veteran's schizophrenia has 
any effect on the severity of any other 
psychiatric disorder.

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's schizophrenia, paranoid 
type.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from schizophrenia.  The examiner include 
a definition of the numerical GAF code 
assigned, as it relates to the veteran's 
occupational and social impairment due to 
service-connected schizophrenia.

The examination findings must be 
correlated to the pertinent rating 
criteria with the examiner recording 
pertinent medical complaints, symptoms, 
and clinical findings, that pertain to 
the presence or absence of schizophrenia 
and the extent, of each of the factors 
provided in the rating criteria for 
evaluating schizophrenia. 

Any opinion expressed by the examiner as 
to the severity of schizophrenia must be 
accompanied by a complete rationale.

6.  Following the above, the RO should 
schedule the veteran for a VA pulmonary 
examination by a specialist in pulmonary 
disease or other appropriate medical 
specialist(s), including on a fee basis, 
if necessary, for the purpose of 
determining the nature, extent of 
severity of service-connected asthma with 
bronchitis.  The claims files, a separate 
copy of this Remand and copies of the 
criteria under Diagnostic Codes 6600 and 
6602 must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examinations.  The medical specialist 
must be requested to annotate the 
examination report that the claims files 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examination findings must be 
correlated to the pertinent rating 
criteria with the examiner recording 
pertinent medical complaints, symptoms, 
and clinical findings, that pertain to 
the presence or absence of asthma with 
bronchitis and the extent, of each of the 
factors provided in the rating criteria 
for evaluating asthma with bronchitis. 

Any opinion expressed by the examiner as 
to the severity of asthma with bronchitis 
must be accompanied by a complete 
rationale.

7.  The RO should provide the veteran a 
VA social and industrial survey to 
determine his employability status in 
light of disability due to service-
connected disabilities.  

8.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested examination 
report(s) and any expressed opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

9.  After undertaking any development 
deemed appropriate in addition to that 
specified above the RO should 
readjudicate the veteran's claims for 
entitlement to an increased (compensable) 
evaluation for rheumatoid arthritis and a 
TDIU, as well as adjudication action 
necessary regarding the intertwined issue 
of service connection for fibromyalgia.  
The RO should document consideration of 
the applicability of the provisions of 
38 C.F.R. § 3.321(b)(1) (2002).  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an increased evaluation 
including TDIU.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection a claim for an increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



		
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





